DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.        The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.        The information disclosure statement (IDS) submitted on 03/27/2019 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2017-112618 on page 1 of the specification.
Applicant has provided an explanation of relevance of cited document JP 2017-177768 on pages 1-2 of the specification, and has also cited Sumiuchi (US 2017/0286134), the English counterpart to JP 2017-177768.

Drawings
5.         The drawing(s) filed on 03/27/2019 are accepted by the Examiner.

Status of Claims
6.         Claims 1-15 are pending in this application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

8.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a providing unit” in claims 1, 4 and 8-11;
“an obtaining unit” in claims 1 and 4-6;
“an informing unit” in claims 1-7;
“providing means” in claim 15;
“obtaining means” in claim 15; and
“informing means” in claim 15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 1: ‘a providing unit that provides a certain service to a user’ corresponds to CPU 11 enabled ‘controller 34’.  “The controller 34 provides a certain 
(b)       Claim 1: ‘an obtaining unit that obtains identification information included in receivable radio waves ' corresponds to CPU 11 enabled ‘SSID Obtaining unit 32’.  “The SSID obtaining unit 32 obtains SSIDs, which are identification information included in radio waves that are receivable by the wireless communication unit 31. More specifically, the SSID obtaining unit 32 obtains SSIDs from radio waves received by the wireless communication unit 31, that is, radio waves transmitted from the wireless LAN terminal 20.” (page 9, lines 15-21).
(c)       Claim 1: ‘an informing unit that provides information how a user is able to use the service provided by the providing unit if a place where the user is positioned is not a place where the service is available ' corresponds to CPU11/Controller 34 implemented ‘display 33’.  “If the user is located in a place where a certain multifunction copying machine service to be used by the user is not available, such a place being estimated from SSIDs obtained by the SSID obtaining unit 32, the controller 34 supplies information concerning how the user can use this service to the user via the display 33.  More specifically, if the user is not located in a place where a certain multifunction copying machine service to be used by the user is available, the controller 34 provides an instruction to go to a place where this service is available to the user.” (pages 10-11).

(e)       Claim 15: ‘obtaining means for obtaining identification information included in receivable radio waves’ corresponds to corresponds to CPU 11 enabled ‘SSID Obtaining unit 32’.  “The SSID obtaining unit 32 obtains SSIDs, which are identification information included in radio waves that are receivable by the wireless communication unit 31. More specifically, the SSID obtaining unit 32 obtains SSIDs from radio waves received by the wireless communication unit 31, that is, radio waves transmitted from the wireless LAN terminal 20.” (page 9, lines 15-21).
(f)       Claim 15: ‘informing means for providing information how a user is able to use the service provided by the providing means if a place where the user is positioned is not a place where the service is available’ corresponds to CPU11/Controller 34 implemented ‘display 33’.  “If the user is located in a place where a certain multifunction copying machine service to be used by the user is not available, such a place being estimated from SSIDs obtained by the SSID obtaining unit 32, the controller 34 supplies information concerning how the user can use this service to the user via the display 33.  More specifically, if the user is not located in a place where a certain multifunction 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-3, 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy (US 2018/0063373) in view of St. Jacques, JR. et al. (US 2011/0058202).

Regarding Claim 1:
Hardy discloses an information processing apparatus (Fig. 1 ‘client device 106’ such as a smartphone [0034-0035]) comprising: 
a providing unit that provides a certain service to a user (e.g. Fig. 1 “client applications 155 can include device management applications, enterprise applications, social networking applications, word processors, spreadsheet applications, media player applications, or other applications.” [0035]); 
an obtaining unit that obtains identification information included in receivable radio waves (e.g. “the client device 106 includes a Wi-Fi receiver capable of detecting an identifier 150 broadcast from a Wi-Fi transmitter 600 in the form of a service set identifier ( SSID).” [0061]); and 
an informing unit that provides information how a user is able to use the service provided by the providing unit (e.g. Fig. 8 “a print dialog box 800 is shown that can be rendered in a user interface 169 for display on a client device 106...In one example, a driver can be installed on a client device 106 to , the place where the user is positioned being estimated by the identification information obtained by the obtaining unit (“the client device 106 can send the identifier 150 to the management service 115. The identifier 150 can be used by the management service 115 or the network print spooler 145 to identify that the user is at a location of the network printer 109. In other examples, the identifier 150 can be used to identify a print operation for the user. In either scenario, the identifier 150 and an identity of the client device 106 can be used to locate one or more print operations being assigned to the network printer 109. To this end, the management service 115 is capable of identifying whether a user is within a predefined distance of a network printer 109 authorized for use by the user.” [0073]).

Hardy does not expressly disclose provides information how a user is able to use the service provided by the providing unit if a place where the user is positioned is not a place where the service is available.
St. Jacques discloses provides information how a user is able to use the service provided by the providing unit if a place where the user is positioned is not a place where the service is available. (St. Jacques: “The system 250 can immediately notify the user if the user selectable MFD becomes unavailable (e.g. loses connectivity and misses a heartbeat, runs out of toner, etc.). The system 250 can also offer to reroute to the next nearest MFD that satisfies the user's criterion 275 or allow the user 290 to resubmit the job 280 and search again utilizing the user's latest location information. The user 290 accesses the MFD matchmaking service and authenticates once the user 290 arrived at the destination MFD. For example, the user waves an RFID enabled employee ID near a sensor on the MFD, or logs in with a username and PIN.” [0045]).
Hardy in view of St. Jacques are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of choosing a printer based on the user’s location.  It would have been obvious to one of ordinary skill in the if a place where the user is positioned is not a place where the service is available.  The suggestion/motivation for doing so is “that a need exists for an improved method and system for matching distributed users with distributed MFDs.” as disclosed by St. Jacques in the background of invention.  St. Jacques further discloses that “It is desirable to locate and check availability of the distributed MFDs in order to render documents from different locations with cost effective solutions.”  Therefore, it would have been obvious to combine Hardy with St. Jacques to obtain the invention as specified in claim 1.

Regarding Claim 2:
The proposed combination of Hardy in view of St. Jacques further discloses the information processing apparatus according to Claim 1, wherein, if the place where the user is positioned is not a place where the service is available, the informing unit provides information indicating an instruction to go to a place where the service is available (St. Jacques: Fig. 3 flowchart “The user 290 can, thereafter, be provided with turn-by-turn directions to locate the selected MFDs, as depicted at block 330. In an unlikely event (e.g. loses connectivity, misses the heartbeat 240, runs out of toner, and so forth), the system 250 immediately notifies the user 290 and offers to reroute to the next nearest MFD that satisfies the job criterion 275 if the chosen MFD may become unavailable. The user can be authenticated by the MFD if the user 290 reaches the destination MFD, as indicated at block 335.” [0048]).
Hardy in view of St. Jacques are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of choosing a printer based on the user’s location.  It would have been obvious to one of ordinary skill in the 
The suggestion/motivation for doing so is to not lose an opportunity to render the job at a more suitable MFD that is installed close to the user such as a coffee shop or a grocery store as disclosed by St. Jacques in the background of invention.  Therefore, it would have been obvious to combine Hardy with St. Jacques to obtain the invention as specified in claim 2.

Regarding Claim 3:
The proposed combination of Hardy in view of St. Jacques further discloses the information processing apparatus according to Claim 2, wherein: 
the place where the user is positioned is a type of store where the user is positioned (St. Jacques: “MFDs are utilized in a wide variety of environments such as, for example, drug stores, libraries, computer labs and so forth.” [0003]); and if the store where the user is positioned is not a store where the service is available, the informing unit provides information indicating an instruction to go to a store where the service is available (St. Jacques: Fig. 3 flowchart “The user 290 can, thereafter, be provided with turn-by-turn directions to locate the selected MFDs, as depicted at block 330. In an unlikely event (e.g. loses connectivity, misses the heartbeat 240, runs out of toner, and so forth), the system 250 immediately notifies the user 290 and offers to reroute to the next nearest MFD that satisfies the job criterion 275 if the chosen MFD may become unavailable. The user can be authenticated by the MFD if the user 290 reaches the destination MFD, as indicated at block 335.” [0048]; e.g. “at more suitable MFD that are installed closer to the user or co-located with other tasks that the user may perform such as getting coffee or running errands.” [0003-0004])



Regarding Claim 9:
The proposed combination of Hardy in view of St. Jacques further discloses the information processing apparatus according to Claim 3, wherein the service provided by the providing unit is a service for using an image forming apparatus installed in a store (St. Jacques: “MFDs are utilized in a wide variety of environments such as, for example, drug stores, libraries, computer labs and so forth.” [0003]).
Hardy in view of St. Jacques are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of choosing a printer based on the user’s location.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the service provided by the providing unit is a service for using an image forming apparatus 

Regarding Claim 12:
The proposed combination of Hardy in view of St. Jacques further discloses the information processing apparatus according to Claim 1, wherein the identification information is an identifier for an access point of a wireless local area network (Hardy: “a network printer 109 can be associated with a transmitter 600 that can be used to control access to the network printer 109. In one example, the transmitter 600 wirelessly broadcasts an identifier 150a and 150b that can be unique to the network printer 109 or unique to a print operation. In some examples, the transmitter 600 is a component of the network printer 109. In further examples, the transmitter 600 can be in data communication with the network printer 109.” [0060]).

Regarding Claim 13:
The proposed combination of Hardy in view of St. Jacques further discloses the information processing apparatus according to Claim 12, wherein the identifier is a service set identifier for an access point of a wireless local area network (Hardy: “In another example, the client device 106 includes a Wi-Fi receiver capable of detecting an identifier 150 broadcast from a Wi-Fi transmitter 600 in the form of a service set identifier (SSID). Further, the identifier 150 can be encrypted, where the agent application 118 and/or the management service 115 is capable of decrypting the identifier 150 using a key or other cryptographic method.” [0061]).


Hardy discloses a non-transitory computer readable medium storing a program causing a computer to execute a process (Fig. 1 ‘client device 106’ such as a smartphone [0034-0035]; “client devices 106 or devices comprising the computing environment 103 can include at least one processor circuit, for example, having a processor and at least one memory device, both of which couple to a local interface, respectively. The device can include, for example, at least one computer, a mobile device, smartphone, computing device, or like device.” [0091-0092]), the process comprising: 
obtaining identification information included in receivable radio waves (e.g. “the client device 106 includes a Wi-Fi receiver capable of detecting an identifier 150 broadcast from a Wi-Fi transmitter 600 in the form of a service set identifier ( SSID).” [0061]); and 
providing information how a user is able to use a certain service (e.g. Fig. 8 “a print dialog box 800 is shown that can be rendered in a user interface 169 for display on a client device 106...In one example, a driver can be installed on a client device 106 to manage network-based print operations for the client device 106. Any print operations used in association with that driver can be communicated to the computing environment 103 for network-based print operations. For instance, in the print dialog box 800, the user can select "AlphaCo Network Print Service" in dropdown box 803, as opposed to selecting individual network printers 109 from the dropdown box 803.” [0077-0078]; e.g. Fig. 1 “client applications 155 can include device management applications, enterprise applications, social networking applications, word processors, spreadsheet applications, media player applications, or other applications.” [0035]), the place where the user is positioned being estimated by the obtained identification information (“the client device 106 can send the identifier 150 to the management service 115. The identifier 150 can be used by the management service 115 or the network print spooler 145 to identify that the user is at a location of the network printer 109. In other examples, the identifier 150 can be used to identify a print operation for the user. In either scenario, the identifier 150 and an identity of the client device 106 can be used to locate one or more print operations being assigned to the network printer 109. To this end, the management service 115 is capable of identifying whether a user is within a predefined distance of a network printer 109 authorized for use by the user.” [0073]).
if a place where the user is positioned is not a place where the service is available.
St. Jacques discloses providing information how a user is able to use a certain service if a place where the user is positioned is not a place where the service is available. (St. Jacques: “The system 250 can immediately notify the user if the user selectable MFD becomes unavailable (e.g. loses connectivity and misses a heartbeat, runs out of toner, etc.). The system 250 can also offer to reroute to the next nearest MFD that satisfies the user's criterion 275 or allow the user 290 to resubmit the job 280 and search again utilizing the user's latest location information. The user 290 accesses the MFD matchmaking service and authenticates once the user 290 arrived at the destination MFD. For example, the user waves an RFID enabled employee ID near a sensor on the MFD, or logs in with a username and PIN.” [0045]).
Hardy in view of St. Jacques are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of choosing a printer based on the user’s location.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose providing information how a user is able to use a certain service if a place where the user is positioned is not a place where the service is available.  The suggestion/motivation for doing so is “that a need exists for an improved method and system for matching distributed users with distributed MFDs.” as disclosed by St. Jacques in the background of invention.  St. Jacques further discloses that “It is desirable to locate and check availability of the distributed MFDs in order to render documents from different locations with cost effective solutions.”  Therefore, it would have been obvious to combine Hardy with St. Jacques to obtain the invention as specified in claim 14.


Hardy discloses an information processing apparatus (Fig. 1 ‘client device 106’ such as a smartphone [0034-0035]) comprising: 
providing means for providing a certain service to a user (e.g. Fig. 1 “client applications 155 can include device management applications, enterprise applications, social networking applications, word processors, spreadsheet applications, media player applications, or other applications.” [0035]); 
obtaining means for obtaining identification information included in receivable radio waves (e.g. “the client device 106 includes a Wi-Fi receiver capable of detecting an identifier 150 broadcast from a Wi-Fi transmitter 600 in the form of a service set identifier ( SSID).” [0061]); and 
informing means for providing information how a user is able to use the service provided by the providing means (e.g. Fig. 8 “a print dialog box 800 is shown that can be rendered in a user interface 169 for display on a client device 106...In one example, a driver can be installed on a client device 106 to manage network-based print operations for the client device 106. Any print operations used in association with that driver can be communicated to the computing environment 103 for network-based print operations. For instance, in the print dialog box 800, the user can select "AlphaCo Network Print Service" in dropdown box 803, as opposed to selecting individual network printers 109 from the dropdown box 803.” [0077-0078]), the place where the user is positioned being estimated by the identification information obtained by the obtaining means (“the client device 106 can send the identifier 150 to the management service 115. The identifier 150 can be used by the management service 115 or the network print spooler 145 to identify that the user is at a location of the network printer 109. In other examples, the identifier 150 can be used to identify a print operation for the user. In either scenario, the identifier 150 and an identity of the client device 106 can be used to locate one or more print operations being assigned to the network printer 109. To this end, the management service 115 is capable of identifying whether a user is within a predefined distance of a network printer 109 authorized for use by the user.” [0073]).

if a place where the user is positioned is not a place where the service is available.
St. Jacques discloses providing information how a user is able to use the service provided by the providing means if a place where the user is positioned is not a place where the service is available. (St. Jacques: “The system 250 can immediately notify the user if the user selectable MFD becomes unavailable (e.g. loses connectivity and misses a heartbeat, runs out of toner, etc.). The system 250 can also offer to reroute to the next nearest MFD that satisfies the user's criterion 275 or allow the user 290 to resubmit the job 280 and search again utilizing the user's latest location information. The user 290 accesses the MFD matchmaking service and authenticates once the user 290 arrived at the destination MFD. For example, the user waves an RFID enabled employee ID near a sensor on the MFD, or logs in with a username and PIN.” [0045]).
Hardy in view of St. Jacques are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of choosing a printer based on the user’s location.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose providing information how a user is able to use the service provided by the providing means if a place where the user is positioned is not a place where the service is available.  The suggestion/motivation for doing so is “that a need exists for an improved method and system for matching distributed users with distributed MFDs.” as disclosed by St. Jacques in the background of invention.  St. Jacques further discloses that “It is desirable to locate and check availability of the distributed MFDs in order to render documents from different locations with cost effective solutions.”  Therefore, it would have been obvious to combine Hardy with St. Jacques to obtain the invention as specified in claim 15.

Allowable Subject Matter
14.	Claims 4-6 and 10 are allowed.
15.	Claims 7-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 4:
The prior art of record fails to disclose or make obvious nor suggests in the claimed combinations the claimed subject matter of claim 1. In particular, the applied references do not disclose and would not have rendered obvious an information processing apparatus comprising: a providing unit that provides a certain service to a user; an obtaining unit that obtains identification information included in receivable radio waves; and an informing unit that provides information how a user is able to use the service provided by the providing unit if the identification information obtained by the obtaining unit does not include identification information in radio waves transmitted from a place where the service is available.

Regarding Claim 5:
The prior art of record fails to disclose or make obvious nor suggests in the claimed combinations the claimed subject matter of claim 5, which depends from 

Regarding Claim 6:
The prior art of record fails to disclose or make obvious nor suggests in the claimed combinations the claimed subject matter of claim 6, which depends from allowable claim 5. In particular, the applied references do not disclose and would not have rendered obvious the information processing apparatus according to Claim 5, wherein: a place where the user is positioned is a type of store where the user is positioned, the place where the user is positioned being estimated by the identification information obtained by the obtaining unit; and if the identification information obtained by the obtaining unit includes identification information in radio waves transmitted from a store where the service is not available, the informing unit provides information indicating an instruction to go to a store where the service is available.

Regarding Claim 7:
The prior art of record fails to disclose or make obvious nor suggests in the claimed combinations the claimed subject matter of claim 7, which depends from allowable claim 1. In particular, the applied references do not disclose and would not 

Regarding Claim 8:
The prior art of record fails to disclose or make obvious nor suggests in the claimed combinations the claimed subject matter of claim 8, which depends from allowable claim 7. In particular, the applied references do not disclose and would not have rendered obvious the information processing apparatus according to Claim 7, wherein the place where the user is positioned is a type of store where the user is positioned; and if the store where the user is positioned is not a store where the service provided by the providing unit is available, the informing unit provides information indicating an instruction to use a service which is available in the store where the user is positioned.

Regarding Claim 10:
The prior art of record fails to disclose or make obvious nor suggests in the claimed combinations the claimed subject matter of claim 10, which depends from allowable claim 6. In particular, the applied references do not disclose and would not have rendered obvious the information processing apparatus according to Claim 6, 

Regarding Claim 11:
The prior art of record fails to disclose or make obvious nor suggests in the claimed combinations the claimed subject matter of claim 8, which depends from allowable claim 7. In particular, the applied references do not disclose and would not have rendered obvious the information processing apparatus according to Claim 8, wherein the service provided by the providing unit is a service for using an image forming apparatus installed in a store.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kim et al. (US 2017/0134606) discloses an image forming apparatus may include a communication unit configured to communicate with a portable electronic device and a controller configured to receive a location-related information that includes information about distances between the portable electronic device and a plurality of beacons, and store a location of the portable electronic device to register a location of the image forming apparatus.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677